82797: Case View
	
	
	
	
	
		

	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	
	 
	







	








Nevada
Appellate Courts








Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						








22-25130: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.	

Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 82797


Short Caption:CEBALLOS VS. NP PALACE LLCCourt:Supreme Court


Lower Court Case(s):Clark Co. - Eighth Judicial District - A823119Classification:Civil Appeal - General - Other


Disqualifications:Case Status:Disposition Filed


Replacement:Panel Assigned:
					En Banc
					


To SP/Judge:04/23/2021 / Turner, WilliamSP Status:Completed


Oral Argument:05/16/2022 at 2:00 PMOral Argument Location:Carson City


Submission Date:05/16/2022How Submitted:After Oral Argument








+
						Party Information
					


RoleParty NameRepresented By


AppellantDanny CeballosAndre M. Lagomarsino
							(Lagomarsino Law)
						


RespondentNP Palace, LLCScott M. Mahoney
							(Fisher & Phillips LLP)
						





+
						Due Items
					


Due DateStatusDue ItemDue From


09/06/2022OpenRemittitur





Docket Entries


DateTypeDescriptionPending?Document


04/21/2021Filing FeeFiling Fee due for Appeal. Filing fee will be forwarded by the District Court. (SC)


04/21/2021Notice of Appeal DocumentsFiled Notice of Appeal. Appeal docketed in the Supreme Court this day. (Docketing statement mailed to counsel for appellant.) (SC)21-11527




04/21/2021Notice/OutgoingIssued Notice of Referral to Settlement Program. This appeal may be assigned to the settlement program.  Timelines for requesting transcripts and filing briefs are stayed. (SC)21-11529




04/22/2021Filing FeeFiling Fee Paid. $250.00 from Lagomarsino Law Offices, LTD. Check No. 12693. (SC)


04/23/2021Settlement NoticeIssued Notice: Assignment to Settlement Program. Issued Assignment Notice to NRAP 16 Settlement Program.  Settlement Judge: William C. Turner. (SC)21-11730




05/11/2021Docketing StatementFiled Docketing Statement.  (SC)21-13521




05/17/2021Settlement Program ReportFiled ECAR/Not Appropriate for Settlement Program. This case is not appropriate for mediation. (SC)21-14200




05/18/2021Settlement Order/ProceduralFiled Order Removing From Settlement Program/Briefing Reinstated. This appeal is removed from the settlement program.  Appellant(s): 14 days transcript request; 90 days opening brief. (SC)21-14276




05/26/2021Transcript RequestFiled Certificate That No Transcript is Being Requested. (SC)21-15130




08/16/2021BriefFiled Appellant's Opening Brief. (SC)21-23833




08/16/2021AppendixFiled Joint Appendix. (SC)21-23834




09/13/2021Order/Clerk'sFiled Order Granting Extension Per Telephonic Request. Respondent's answering brief due: September 29, 2021. (SC)21-26372




09/28/2021BriefFiled Respondent's Answering Brief. (SC)21-27942




10/25/2021BriefFiled Appellant's Reply Brief. (SC)21-30699




10/25/2021Case Status UpdateBriefing Completed/To Screening. (SC)


02/10/2022Order/ProceduralFiled Order Directing Supplemental Briefing.  Appellant shall have 21 days from the date of this order within which to file a supplemental brief.  Respondent shall have 14 days from the date appellant's supplemental brief is filed and served to file its supplemental brief.  Briefing shall comply with the relevant provisions of NRAP 28 to 32, using the word limits that apply to reply briefs.  No reply brief will be permitted.  (SC)22-04533




03/03/2022BriefFiled Appellant's Supplemental Brief. (SC)22-06872




03/17/2022BriefFiled Respondent's Supplemental Brief. (SC)22-08550




04/05/2022Order/ProceduralFiled Order Scheduling Oral Argument.  Oral argument is scheduled for May 16, 2022, at 2:00 p.m., in Carson City.  The argument shall be limited to 30 minutes.  (SC)22-10502




05/03/2022Notice/OutgoingIssued Oral Argument Reminder Notice. (SC)22-13983




05/09/2022Notice/IncomingFiled Notice of Appearance for Oral Argument. (SC)22-14699




05/09/2022Notice/IncomingFiled Notice of Appearance For Oral Argument. (SC)22-14709




05/16/2022Case Status UpdateOral argument held this day. Case submitted for decision. Before the Court En Banc. (SC).


08/11/2022Opinion/DispositionalFiled Authored Opinion. "Affirmed." Before the Court En Banc. Author: Pickering, J. Majority: Parraguirre/Hardesty/Stiglich/Cadish/Silver/Pickering/Herndon. 138 Nev. Adv. Opn. No. 58. En Banc. (SC).22-25130





Combined Case View